NO. 07-10-0449-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                             JANUARY
3, 2011
                                            ______________________________
 
                                   In
the Interest of T.L.C.G. and T.M.C.G., Children
______________________________
 
                        FROM
THE 320th DISTRICT COURT OF POTTER COUNTY;
 
                                NO.
49,888-D; HON. DON EMERSON, PRESIDING
                                            ______________________________
 
                                                      MEMORANDUM
OPINION
                                            ______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.




Tony Wayne Gindratt
perfected this appeal on October 28, 2010. 
The appellate record was due on or about November 29, 2010.  The court reporter has filed a motion to
extend the time to file the record because appellant apparently failed to pay
or make arrangements to pay for it, as required by Texas Rule of Appellate
Procedure 35.3(b)(3).  By letter dated
December 14, 2010, we directed appellant to certify to this court, by December
28, 2010, that he had complied with rule of procedure 35.3(a)(1)(2)
and 35.3(b)(3).  So too was he informed
that failure to meet that deadline would result in the dismissal of his
appeal.  To date, this court has not
received either the clerk=s record, the reporter=s record, or notification that the
records have been paid for or that arrangements have been made for
payment.  Nor has this court received any
request to postpone the dismissal date. 
Consequently, we dismiss the appeal for want of prosecution.  
 
Per Curiam